DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8, 17 and 20 in the reply filed on 10/14/2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected species A-B and D-K, and, there being no allowable generic or linking claim. Claims 4 and 6 are withdrawn from consideration as being directed to nonelected species E. Claims 7, and 18-19 are withdrawn from consideration as being directed to nonelected species A. Election was made without traverse in the reply filed on 10/14/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the legal phraseology “the present application” in lines 1, 3, and 5.  Correction is required.  See MPEP § 608.01(b).
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 17 objected to because of the following informalities: claim appears to have a typographical error, claim reads “folding the liner into an expanded configuration by unfolding the front wall and the rear wall”, examiner interprets the claim as --unfolding the liner into an expanded configuration by unfolding the front wall and the rear wall--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“stiffener” in claims 1 and 3.
A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph limitations: rigid middle layer 134.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogil (US 20170320653 A1).
Regarding claim 1, Mogil teaches a freezable liner (liner 80 with thermal storage members, as described in pg4 paragraph 0051) comprising: a plurality of panels (86, 88, 90, 92, as shown on figure 3) cooperatively assembled to define an interior cavity (interior portion of receptacle 100, figure 3) accessible via an opening (figure 3), the plurality of panels comprising at least a base panel (base wall portion 82), a front panel (front wall panel 86) opposing a rear panel (rear wall panel 88), and a pair of opposing side panels (90 and 92); wherein the liner is configured to fold into a collapsed configuration by folding the front panel and the rear panel into the interior cavity (figure 4), and folding the base panel towards the opening (base panel 82 folds towards the opening, figure 4); wherein each of said front panel (86) and said rear panel (88) comprises a pair of angled creases (diagonal fold lines 85, figure 5a) wherein the first angled crease extending from proximate a first of said opposing side panels (extending from panel 92, figure 5a) and said base panel (82) to a vertical crease (vertical fold line 95), and the second angled crease (diagonal fold lines 85, figure 5a) extending from proximate a second of said opposing side panels (extending from panel 90, figure 5a) and said base panel to said vertical crease (when installed vertical crease 95 extends from base panel 82, figure 5a), wherein said base panel comprises a horizontal crease (bi-fold line 75) extending between said front panel and said rear panel (bi-fold line 75 extends between panels 86 and 88, figure 5a), and wherein the liner is configured to fold into said collapsed configuration by folding each of said front panel and said rear panel along said respective first angled crease (via diagonal fold lines 85, as shown on figure 5a), said respective vertical crease (vertical crease 95, as shown on figure 3), and said respective second angled crease (via second diagonal fold lines 85, as shown on figure 5a) and folding said base panel along said horizontal crease (via the bi-fold line 75 extends between panels 86 and 88 collapsing into a folding configuration, figures 3 and 5a); and wherein the plurality of panels each comprise an interior layer (inside skin 116) proximate the cavity and an exterior layer (outer first skin 114), and the pair of opposing side panels further comprise both a stiffener (may include a substantially rigid liner, or may include one or more battens concealed within the soft sided wall structure, as described in pg3 paragraph 0044) and a layer of temperature control material therebetween (gel 108 within thermal storage members 60, as shown on figure 2b).
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 2, Mogil teaches wherein said temperature control material (thermal storage members 60) comprises one or more discrete gel packs (chamber 120 is filled with gel 108, pg4 paragraph 0056 and as shown on figure 2b).
Regarding claim 3, Mogil teaches wherein said front panel (front wall panel 226) and said rear panel (rear wall panel 228) further comprise both a stiffener (stiffener batten or sheet 284, figure 7a) and a layer of temperature control material (bladder 258 container phase changing brine or gel, pg6 paragraph 0066) between said interior layer and said exterior layer (with the thermal storage gel being trapped between the respective inside and outside skins 116, 114, pg6 paragraph 0066).
Regarding claim 5, Mogil teaches wherein said base panel (base or bottom wall portion 82) further comprises both a stiffener (bottom wall may include a stiffener or batten to aid in keeping the bottom wall flat, pg3 paragraph 0046) and a layer of temperature control material (gel 108 within thermal storage members 60, as shown on figure 2b) between said interior layer and said exterior layer (between 114 and 116, figure 2b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mogil (US 20170320653 A1) in view of Sollie et al (US 10507968 B2).
Regarding claim 8, Mogil teaches the invention as described above but fail to teach wherein each of a pair of handle straps is attached to a respective one of said front panel and said rear panel.
However, Sollie teaches wherein each of a pair of handle straps (pair of handles 170, figure 1) is attached to a respective one of said front panel (panel 122a, figure 1) and said rear panel (panel 122b, figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the liner in the teachings of Mogil to include wherein each of a pair of handle straps is attached to a respective one of said front panel and said rear panel in view of the teachings of Sollie to provide a method to allow the user to carry the liner. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 5490396 A) in view of Masato et al (JP 2006027625 A).
Regarding claim 17, Morris teaches a method of providing an temperature controlled rigid container (container 20), the method comprising: folding a liner (liner 19) comprising a base panel (base 10, figure 1) and a peripheral wall (skin 10, figure 1) comprising a front wall (front wall 10, figure 1) opposing a rear wall (rear wall 10, figure 1) and a pair of opposing side walls (sides 23), each of the front wall and the rear wall comprising one or more creases (diagonal creases 13, figure 1), each of the opposing side walls comprising one or more discrete gel packs (gel packs 3 on sides 23, figure 1), the peripheral wall extending from the base panel (skin 10 extends from base 10 to upper portion of liner 19, figure 1) to form a cavity (cavity 22) into a collapsed configuration (compressed position, figure 2) by folding the front wall and the rear wall into the cavity along the one or more creases (as described in col 3 lines 46-54); placing the liner in a temperature-controlled environment until the gel packs reach a desired temperature (flexible design of the container, including the liner, permitting the container to be flattened, therefore easily placed into a freezer, as described in col 3 lines 63-65); removing the liner from the temperature-controlled environment (after freezing, therefore removed from freezing environment, col 3 line 67); folding the liner into an expanded configuration by unfolding the front wall and the rear wall (col 4 lines 1-4).
Morris teaches the invention as described above but fails to teach placing the liner within a crate comprising a base panel and a peripheral wall each of the base panel and the peripheral wall composed of a rigid material.
However, Masato teaches placing the liner (inner bag 103, figure 14a) within a crate (outer bag 101, figure 14a) comprising a base panel (base panel located under outer bag 101) and a peripheral wall (wall located where belt 105 is located, figure 14a) each of the base panel and the peripheral wall composed of a rigid material (heat insulating container, a container that uses a rigid foamed urethane foam, as described in paragraph 0002).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the liner in the teachings of Morris to include placing the liner within a crate comprising a base panel and a peripheral wall each of the base panel and the peripheral wall composed of a rigid material in view of the teachings of Masato to provide a rigid crate to place the liner in.
Further, it is understood, claim 17 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 5490396 A) in view of Masato et al (JP 2006027625 A) and in further view of Sollie et al (US 10507968 B2). 
Regarding claim 20, The combined teachings teach the method comprising the additional step of affixing said straps to said crate (outer bag 101, figure 14a of Masato).
	The combined teachings teach the invention as described above but fail to teach wherein the freezable liner further comprises at least one pair of straps attached respectively to said front wall and said rear wall.
However, Sollie teaches wherein the freezable liner (box 101 configured to adapt the box for different applications, such as frozen goods, col 5 lines 44-47) further comprises at least one pair of straps (pair of handles 170, figure 1) attached respectively to said front wall (panel 122a, figure 1) and said rear wall (panel 122b, figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the liner in the combined teachings to include wherein the freezable liner further comprises at least one pair of straps attached respectively to said front wall and said rear wall in view of the teachings of Sollie to provide a method to allow the user to carry the liner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763